Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2019

                                      No. 04-19-00409-CV

                                     Frederick O. SILVER,
                                           Appellant

                                                v.

             TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                               Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05365
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

         On October 16, 2019, we issued an opinion and judgment affirming the trial court’s June
5, 2019 Order on Ability to Pay Costs and ordering appellant to pay the $205 notice of appeal
filing fee within 15 days. After we issued our opinion and judgment, appellant filed a “Response
to Judgment and Order to Pay $205 Appeal Fee” and a “Response to Affirmed as to June 5, 2019
Order on Ability to Pay Costs.” We construe these filings as motions for rehearing of our
October 16, 2019 opinion and judgment. See Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76
(Tex. App.—San Antonio 2017, no pet.) (noting that “we liberally construe pro se pleadings and
briefs”).

      The panel has considered appellant’s motions for rehearing. The motions are DENIED.
See TEX. R. APP. P. 49.3.
         We ORDER appellant to pay the $205 filing fee for this appeal to this court within 15
days of the date of our October 16, 2019 opinion and judgment. We caution appellant that the
failure to pay the filing fee will result in the dismissal of his appeal. TEX. R. APP. P. 5, 42.3.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk